MANDATE

                 The Fourteenth Court of Appeals
                                NO. 14-13-00638-CV

Vincent T. LaDay, Appellant                Appealed from the 55th District Court
                                           of Harris County. (Tr. Ct. No. 2011-
v.                                         49767).     Memorandum         Opinion
                                           delivered by Justice Donovan. Justices
Gilberto G. Pedraza, Appellee
                                           Boyce and Jamison also participating.

TO THE 55TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on February 10, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment in favor of appellee, Gilberto G.
Pedraza, signed June 4, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.
       We order appellant, Vincent T. LaDay, to pay all costs incurred in this
appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, August 20,
2015.